DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1 and 12-15 have been amended; support for the amendment can be found in [0014] and Fig. 5 of the original specification.
Claims 1-16 have been examined on the merits.


	Information Disclosure Statement
The information disclosure statements (IDS) submitted on or before 10/01/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statements are being considered by the examiner and initial copies are attached herewith.

Specification
The objection to the specification set forth in the office action filed 05/25/2021 has been withdrawn in light of the amendment to the specification.

Claim Objections
Claim 10 is objected to because of the following informalities:  
In line 1, “where” should read “wherein”.

 Appropriate correction is required.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 10, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostfeld, Aminy E., et al. "High-performance flexible energy storage and harvesting system for wearable electronics." Scientific reports 6.1 (2016): 1-10, hereinafter Ostfeld, cited in the IDS of 8/12/2021.

Regarding claim 1, Ostfeld discloses a flexible battery assembly (pg. 3; Fig. 1; pg. 8 “Batteries” section) comprising: 



wherein the packaging layer (pg. 8 “Batteries” section) forms an enclosure of the pouch cell (pg. 8 “Batteries” section); and 

an electronic device (Fig. 1; “PV module”; pg. 8 “Energy System” section) embedded in, attached to, and/or printed on the packaging layer (Fig. 1) such that the flexible battery provides power to the electronic device (pg. 8 “Energy System” section). 

    PNG
    media_image1.png
    416
    580
    media_image1.png
    Greyscale
 

Regarding claim 2, Ostfeld discloses wherein the flexible battery assembly (Fig. 1) is constructed to be wearable (Fig. 1e) by a user.  

claim 3, Ostfeld discloses wherein the electronic device (Fig. 1; “PV module”; pg. 8 “Energy System” section and pg. 6 “Battery and photovoltaic module powering loads” section) comprises sensors (“pulse oximeter”; pg. 6 “battery and photovoltaic module powering loads” section and pg. 8 “Energy System” section), circuit boards, electronics, and combinations thereof (“optoelectronic probe, LED driver, PD read circuit, and microcontroller board”; pg. 6 and pg. 8 “Energy System” section).  

Regarding claim 4, Ostfeld discloses wherein the sensors (pg. 8 “Energy System” section) comprise a heart rate sensor, blood oxygen sensor, and combinations thereof (“The pulse oximeter monitors a patient’s heart rate and blood oxygenation”; pg. 2, para. 3).  

Regarding claim 5, Ostfeld discloses wherein the flexible battery (Fig. 1) is in the form of a wrist band, clothing, and combinations thereof (Fig. 1a-1f).  

    PNG
    media_image1.png
    416
    580
    media_image1.png
    Greyscale



claim 6, Ostfeld discloses wherein the flexible battery (Fig. 1) is in a shape operative for attachment to limbs of a human (Fig. 1a).  

Regarding claim 7, Ostfeld discloses wherein the sensors (pg. 8 “Energy System” section) are operative to provide data (pg. 8 “Energy System” section) and wherein the data is transmitted (pg. 8 “Energy System” section) from the electronic device (pg. 8 “Energy System” section).  

Regarding claim 9, Ostfeld discloses wherein the electronic device (pg. 8 “Energy System” section) comprises an electric power generation device (“PV module”; Fig. 1; pg. 8 “Energy System” section).  

Regarding claim 10, Ostfeld discloses where the electric power generation device (“PV module”; Fig. 1; pg. 8 “Energy System” section) is a solar cell (pg. 8 “Energy System” section)

Regarding claim 14, Ostfeld discloses a method (pg. 8 “Methods” section; Fig. 1) of making a wearable integration platform (Fig. 1) for an electronic device (“PV energy harvesting module, and pulse oximeter components”; Fig. 1; pg. 8; “Energy System” section), the method (pg. 8) comprising: 

providing a cathode (pg. 8 “Batteries” section) and an anode (pg. 8 “Batteries” section) within a packaging layer (“aluminum-laminated pouch”; pg. 8 “Batteries” section) in order to form a pouch cell (Fig. 1), 

wherein the packaging layer (pg. 8) forms an enclosure (“aluminum-laminated pouch”; pg. 8 “Batteries” section; Fig. 1) of the pouch cell (Fig. 1); 

embedding in, printing on, and/or attaching one (Fig. 1; “attachment points”) or more electronic devices (Fig. 1) to the packaging layer (“aluminum-laminated pouch”; pg. 8 “Batteries” section); and 

electrically connecting (pg. 8 “Energy System” section) the one or more electronic devices (Fig. 1; pg. 8 “Energy System” section) to the flexible battery (Fig. 1).  

Regarding claim 15, Ostfeld discloses a method (pg. 8 “Methods” section; Fig. 1) of making an electronic device (“PV energy harvesting module, and pulse oximeter components”; Fig. 1; pg. 8; “Energy System” section) comprising: 

assembling an electronic device (“PV energy harvesting module, and pulse oximeter components”; Fig. 1; pg. 8; “Energy System” section) by a method comprising printing in, embedding in, and/or attaching (Fig. 1; “attachment points”) the electronic device (“PV energy harvesting module, and pulse oximeter components”; Fig. 1; pg. 8; “Energy System” section) to a flexible battery packaging (“aluminum-laminated pouch”; pg. 8 “Batteries” section; Fig. 1), 

wherein the flexible battery packaging (“aluminum-laminated pouch”; pg. 8 “Batteries” section; Fig. 1) encloses a cathode (pg. 8 “Batteries” section) and an anode (pg. 8 “Batteries” 
providing power (pg. 8 “Energy System” section) to the electronic device (“PV energy harvesting module, and pulse oximeter components”; Fig. 1; pg. 8; “Energy System” section) from the flexible battery (Fig. 1) comprising the flexible battery packaging (“aluminum-laminated pouch”; pg. 8 “Batteries” section; Fig. 1), to form an electronic device (Fig. 1).  

Regarding claim 16, Ostfeld discloses wherein the electronic device (“PV energy harvesting module, and pulse oximeter components”; Fig. 1; pg. 8; “Energy System” section), the flexible battery packaging (“aluminum-laminated pouch”; pg. 8 “Batteries” section; Fig. 1), and the flexible battery (Fig. 1) are wearable by a user (Fig. 1).   

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (KR-20160114389-A, machine translation used for rejection below) hereinafter Choi.

Regarding claim 1, Choi discloses a flexible battery assembly (“Wristlet type sub batteries (100,100')”; [0036]; Fig. 1; element 100; “the electronic device (10)”; [0040]; Fig. 6; element 10) comprising: 


    PNG
    media_image2.png
    503
    768
    media_image2.png
    Greyscale


a flexible battery (“flexible battery (120)”; [0040]; Fig. 3; element 120) comprising an anode ([0025]) and a cathode ([0025]) provided with a packaging layer (“exteriors (121,122)”; [0050]“; “housing (110)”; [0036]; Fig. 1; element 110; Fig. 7; element 121, 122) to form a pouch cell (Fig. 7), wherein the packaging layer (110, 121, 122) forms an enclosure of the pouch cell (Fig. 7); and 

    PNG
    media_image3.png
    541
    509
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    295
    404
    media_image4.png
    Greyscale
an electronic device (“electronic device (10)”; [0040]; Fig. 6; element 10) attached to ([0040]; Fig. 6) the packaging layer (110, 121, 122) such that the flexible battery (120) provides power ([0049]) to the electronic device (10).

Regarding claim 11, Choi discloses wherein the electronic device (10) is attachable ([0034]; Fig. 18b) and detachable ([0034]; Fig. 18a) from the packaging layer (110, 121, 122) of the flexible battery (120).

    PNG
    media_image5.png
    363
    414
    media_image5.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ostfeld, Aminy E., et al. "High-performance flexible energy storage and harvesting system for wearable electronics." Scientific reports 6.1 (2016): 1-10, hereinafter Ostfeld as applied to claim 4 above and further in view of Reiter et al. (US 2005/0148887 A1) hereinafter Reiter.

Ostfeld discloses all claim limitations of claim 4 as set forth above. Ostfeld further discloses wherein the sensors (pg. 8 “Energy System” section) comprise a heart rate sensor, blood oxygen sensor, and combinations thereof (“The pulse oximeter monitors a patient’s heart 

Reiter discloses a flexible battery assembly (“user-side 1”; [0028]; Fig. 4; element 1) comprising: 


    PNG
    media_image6.png
    528
    826
    media_image6.png
    Greyscale
a flexible battery (“the battery 66 can be manufactured as a flexible battery”; [0028]; Fig. 4; element 66) with a packaging layer (“elastic belt 60”; [0028]; Fig. 4; element 60); 

an electronic device (front-end electronics 70”; “set of electrodes 64”; [0028]; Fig. 4; element 64, 70) embedded in, attached to, and/or printed (Fig. 4; elements 70 and 60) on the 


Reiter discloses wherein the electronic device (64, 70) comprises (“the front-end module 70 can comprise the units discussed with reference to FIG. 3”; [0028]) sensors, wherein the sensors ([0023; [0027]) measure “an ECG signal, a body temperature, respiration rate, encephalogram, etc.” ([0023]) and further comprise an emergency transmitter (“EMERGENCY mode”; [0027]) in communication ([0027]) with one or more of the sensors ([0027]), the emergency transmitter ([0027]) operative to transmit a signal (“alarm signal”; [0027]) if one or more of the sensors ([0027]) reach a threshold measurement (“an emergency according to the derived feature”; [0027]).

Of the emergency transmitter, Reiter discloses “a stationary home-based station arranged to forward the alarm signal automatically to a remote service center. In situations when the user is suffering from a problem in the physiological condition being monitored, the home-base station receives an alarm signal to warn the user and/or a member of a family or a neighbor (to ask for assistance. In situations where the problem is the problem of a high severity, for example a cardiac arrest a prompt and adequate medical response is necessary. According to an embodiment of the invention, the home-based station is arranged to forward the alarm signal to the remote service center. An example of the remote service center is a call center arranged to manage medical emergencies of a kind. The remote service center will take over the management of the emergency and can inform the respective communal or medical sites about 

Reiter and Ostfeld are analogous art from the same field of endeavor, namely the fabrication of flexible battery assemblies for wearable medical devices. Therefore, it would have been obvious to one of ordinary skill in the art to have employed the emergency transmitter system taught by Reiter in the battery assembly taught by Ostfeld in order to quickly handle life threatening abnormalities and improve the chance of survival during those events as recognized by Reiter. 

Claims 1, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Reiter et al. (US 2005/0148887 A1) hereinafter Reiter in view of  Zhou et al. (US 2015/0380738A1), hereinafter Zhou.

Regarding claim 1 and 12, Reiter discloses a flexible battery assembly (“user-side 1”; [0028]; Fig. 4; element 1) comprising: a flexible battery (“the battery 66 can be manufactured as a flexible battery”; [0028]; Fig. 4; element 66) 


    PNG
    media_image6.png
    528
    826
    media_image6.png
    Greyscale
an electronic device (front-end electronics 70”; “set of electrodes 64”; [0028]; on “elastic belt 60”; [0028]; Fig. 4; element 60, 64, 70) embedded in, attached to, and/or printed (Fig. 4; elements 60, 64, 70) on the flexible battery (66) such that the flexible battery (66) provides power ([0028]) to the electronic device (64, 70).

Reiter further discloses that “in order to satisfy to the requirements of a wearing comfort, the battery 66 can be manufactured as a flexible battery, for example a lithium ion battery” ([0028]). In addition, Reiter discloses that the flexible battery 66 is enclosed in a wearable garment ([0017]).

However, Reiter fails to disclose a flexible battery comprising an anode and a cathode provided within a packaging layer to form a pouch cell, wherein the packaging layer forms an enclosure of the pouch cell, 

 the anode comprising an anode composite material having anode active material particles in a three-dimensional cross-linked network of carbon nanotubes; 

the cathode comprising a cathode composite material having cathode active material particles in a three-dimensional cross-linked network of carbon nanotubes; and 

the flexible battery further comprising a flexible separator membrane between the anode and the cathode.

Zhou discloses that “carbon nanotubes (CNT) can also be used to form a flexible and conductive network that allows active materials, such as LNMO particles to be incorporated therein. Such LNMO/ CNT network films are flexible, and the electrodes made from such flexible films can be used to make flexible lithium ion batteries which are light-weight and high-power. Such batteries can be the power source for ultrathin/ultralight or flexible electronics. Other active materials besides LNMO can also be incorporated into the CNT network using the methods described below to make light-weight, flexible and high power electrodes for lithium ion batteries.” ([0097])

Zhao further discloses an electrode (“LNMO/MWCNT electrodes 910”; [0140]; Fig. 9a) including an electrode composite material (“a layer 907”; [0140]; Fig. 9a; element 907) having an electrode active material (“LNMO 906” [0140]; Fig. 9a; element 906) in a three dimensional crosslinked network of carbon nanotubes (“MWCNT layer 908”; [0140]). Zhou further discloses 

    PNG
    media_image7.png
    404
    968
    media_image7.png
    Greyscale



Zhou discloses that these electrodes are “flexible and robust and can be bent” ([0140]), can “perform much better than the conventional electrodes” ([0147]) and can be included in flexible batteries ([0161]). Zhou further discloses a pouch cell ([0158]) comprising these electrodes.

Zhou and Reiter are analogous art from the same field of endeavor, namely the fabrication of flexible batteries. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Reiter by employing the pouch cell and flexible electrode assembly taught by Zhou as the flexible battery disclosed by Reiter such that the pouch cell packaging taught by Zhou is attached to the electronic devices taught by Reiter. Doing so would reasonably 

Regarding claim 13, modified Reiter discloses all claim limitations of claim 12 as set forth above. Modified Reiter fails to disclose a folded electrode assembly. However, it has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Reiter by employing a wound electrode assembly within the pouch cell taught by Reiter.


Response to Arguments
Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive. 

Applicant has argued that Zhou fails to disclose or suggest that their pouch cell and/or thermal tape should or could be used in a wearable garment or an elastic belt. Applicant further submits that Zhou only teaches a pouch cell as a part of a testing protocol.

In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Zhao explicitly states that the invention disclosed (including the pouch cell packaging) “exhibits favorable energy storage property to be a potential flexible power source for electronic devices” ([0160]). Further, Reiter expresses that the battery disclosed in the invention should be a flexible battery ([0028]) and may be a lithium ion battery ([0028]), both of which are met by Zhao’s invention. Furthermore Zhao discloses the disclosure relates to light-weight and high-power cathode for lithium batteries [0002]. Therefore, one of ordinary skill in the art would have had an objective reason to combine the teachings of the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Maria Laios/Primary Examiner, Art Unit 1727